DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
		
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 04/06/2020 has been considered by the examiner.

Claim Objections

The following claims are objected to because of the following informalities:Claims 5-10, “ration” should read “ratio”.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-4 and 5-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ZHANG et al. (US PUB 2013/0155370; herein after “Zang”).

	
	Regarding claim 1, Zang teaches a method of selecting a lens coating for a coated contact lens (i.e., method of having substrate surface (ophthalmic device like contact lenses) treated with an aqueous polymerization mixture hydrophilic monomers, and the hydrophilic member of the redox pair, see para. [0138] and [0292]) comprising: providing at least one preformed contact lens in a dry state (“Dry thickness”, para. [0038]); subjecting the at least one preformed contact lens to one or more surface treatment steps to obtain at least one contact lens with coating thereon (“coating the contact lens”, [0033] and [0136]); analyzing the at least one contact lens with coating thereon using environmental scanning electron microscopy (“humidified thickness with ESEM”, para, [0054]); and selecting the desired coating material based on said environmental scanning electron microscopy analysis (i.e., the grafted polymer layer should be analyzed to identify a detectable enhancement of polymeric material (desired coating material) using a Philips XL30 FEG ESEM, para. [0128]).
	
Regarding claim 2, Zang teaches a plurality of different contact lenses with coatings thereon are analyzed using environmental scanning electron microscopy (i.e., the general procedure described herein can be modified as necessary to accommodate different substrate (contact lens) materials, para. [0230]).

Regarding claim 3, Zang teaches the step of analyzing is performed while a temperature and a humidity are changed in the ESEM to measure dynamic changes of the coating of the contact lens (i.e., "humidified thickness, (analyzing)" as used in connection with a polymer layer (on contact lens), shall mean the thickness of the polymer layer using an environmental scanning electron microscope (ESEM and approximately 26% relative humidity and temperature).

Regarding claim 4, Zang teaches the preformed contact lens is a silicone hydrogel contact lens (see para. [0035]).

Regarding claim 11, Zang teaches the step of staining the coating material using a staining agent before the step of analyzing the at least one contact lens with coating thereon using environmental scanning electron microscopy (i.e., selective staining for the surface modification polymer (coating)… that the polymer modification penetrates into the substrate as detected visually after staining with a dye that binds to the modification (e.g. eosin for sulfobetaine or osmium tetroxide for carboxybetaine), see para. [0072]).

Regarding claim 12, Zang teaches the staining agent is selected from a group consisting of Ruthenium Tetroxide (RuO4), Osmium tetroxide (OsO4), Phosphotungstic acid (PTA), lead citrate, uranyl acetate, toluidine blue, sudan black, and nile red (i.e., selective staining for the surface modification polymer (coating)… that the polymer modification penetrates into the substrate as detected visually after staining with a dye that binds to the modification (e.g. eosin for sulfobetaine or osmium tetroxide for carboxybetaine), see para. [0072]).

Regarding claim 13, Zang teaches the staining agent is Ruthenium Tetroxide (RuO4) or, Osmium tetroxide (OsO4) (i.e., selective staining for the surface modification polymer (coating)… that the polymer modification penetrates into the substrate as detected visually after staining with a dye that binds to the modification (e.g. eosin for sulfobetaine or osmium tetroxide for carboxybetaine), see para. [0072]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG et al. (US PUB 2013/0155370; herein after “Zang”) in view of Qiu et al. (US PUB 2018/0079158; herein after “Qiu”).	
Zang and Qiu disclose contact lenses, having a wettable, biocompatible surface and methods of producing such devices. Therefore, they are analogous art.

Regarding claim 5, Zang teaches the step of analyzing the at least one contact lens with coating thereon using environmental scanning electron microscopy is measuring is to determine a water-swelling ration (designated as WSR) (i.e., The substrate (contact lens) is allowed to swell (WSR) ultimately imbibing initiator into the substrate, para. [0240] and [0244]-[0245]). 
Zang teaches all limitations except for explicit teaching of determine a water-swelling ration. 
(see para. [0175]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Zang such that the hydrogel coating has a water-swelling ratio as taught by Qiu, for the purpose of having a water-swelling ratio of the hydrogel coating (of a soft contact lens) is proportional to the equilibrium water content (i.e., a water content when being fully hydrated) possessed by the hydrogel coating (see para. [0177] of Qiu).

Regarding claim 6, Zang fails to teach the selecting the desired coating material having the water-swelling ration of at least 110%.
Zang teaches all limitations except for explicit teaching of determine a water-swelling ration. However, in a related field of endeavor Qiu teaches the hydrogel coating has a water-swelling ratio of at least 150% (preferably at least 175%, more preferably at least 200%, even more preferably at least 250%, most preferably at least 300%) (see para. [0175]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Zang such that the hydrogel coating has a water-swelling ratio of at least 150% (>110%) as taught by Qiu, for the purpose of having a water-swelling ratio of the hydrogel coating (of a soft contact lens) is proportional to the equilibrium water content (i.e., a water (see para. [0177] of Qiu).

Regarding claim 7, Zang fails to teach the selecting the desired coating material having the water-swelling ration of at least 150%.
Zang teaches all limitations except for explicit teaching of determine a water-swelling ration. However, in a related field of endeavor Qiu teaches the hydrogel coating has a water-swelling ratio of at least 150% (preferably at least 175%, more preferably at least 200%, even more preferably at least 250%, most preferably at least 300%) (see para. [0175]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Zang such that the hydrogel coating has a water-swelling ratio of at least 150% as taught by Qiu, for the purpose of having a water-swelling ratio of the hydrogel coating (of a soft contact lens) is proportional to the equilibrium water content (i.e., a water content when being fully hydrated) possessed by the hydrogel coating (see para. [0177] of Qiu).

Regarding claim 8, Zang fails to teach the selecting the desired coating material having the water-swelling ration of at least 200%.
Zang teaches all limitations except for explicit teaching of determine a water-swelling ration. However, in a related field of endeavor Qiu teaches the hydrogel coating has a water-swelling ratio of at least 150% (preferably at least 175%, more preferably at least 200%, even more preferably at least 250%, most preferably at least 300%) (see para. [0175]). Therefore it would have been obvious to one of ordinary skill in the art (see para. [0177] of Qiu).

Regarding claim 9, Zang fails to teach the selecting the desired coating material having the water-swelling ration of at least 250%.
Zang teaches all limitations except for explicit teaching of determine a water-swelling ration. However, in a related field of endeavor Qiu teaches the hydrogel coating has a water-swelling ratio of at least 150% (preferably at least 175%, more preferably at least 200%, even more preferably at least 250%, most preferably at least 300%) (see para. [0175]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Zang such that the hydrogel coating has a water-swelling ratio of at least 250% as taught by Qiu, for the purpose of having a water-swelling ratio of the hydrogel coating (of a soft contact lens) is proportional to the equilibrium water content (i.e., a water content when being fully hydrated) possessed by the hydrogel coating (see para. [0177] of Qiu).

Regarding claim 10, Zang fails to teach the selecting the desired coating material having the water-swelling ration of at least 300%.
Zang teaches all limitations except for explicit teaching of determine a water-swelling ration. However, in a related field of endeavor Qiu teaches the hydrogel coating (see para. [0175]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Zang such that the hydrogel coating has a water-swelling ratio of at least 300% as taught by Qiu, for the purpose of having a water-swelling ratio of the hydrogel coating (of a soft contact lens) is proportional to the equilibrium water content (i.e., a water content when being fully hydrated) possessed by the hydrogel coating (see para. [0177] of Qiu).

Claims 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG et al. (US PUB 2013/0155370; herein after “Zang”) in view of Qiu et al. (US PUB 2018/0079158; herein after “Qiu”), and further in view of Li et al. (US PUB 2011/0305872; herein after “Li”).
Regarding claim 14, Zang in view of Qiu fails to teach the staining agent is Ruthenium Tetroxide (RuO4).
	However, in a related field of endeavor Li teaches the grafted polymer layer is stained with one or more compounds, which can be easily visualized under an electronic microscope (SEM or TEM). These compounds include, but are not limited to osmium tetroxide and ruthenium tetroxide (see para. [0233]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Zang in view of Qiu such that the grafted polymer layer is stained with ruthenium tetroxide as taught by Li, 
	
Cited Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sheardown et al. (US PUB 20100303911) teaches “ESEM images were collected for the different scaffolds and components in order to obtain some information about the 3-dimensional microenvironment within which transplanted cells would be entrapped. In order to view the internal structure of the hydrated materials, samples were swelled with distilled water”, see para. [0101], and “the ESEM images depict the differing microstructure obtained via different chemistries of synthesis”, see para. [0102].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAK CHOUDHURY whose telephone number is (571)272-5247.  The examiner can normally be reached on M-F 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/MUSTAK CHOUDHURY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
March 11, 2022